

114 HR 6466 IH: APP Act
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6466IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Emmer of Minnesota (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo establish a website for Federal Government apps, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing and Promoting Programming or the APP Act. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)84 percent of leading app makers are outside Silicon Valley, and 83 percent are small businesses. (2)Millions have participated in the Hour of Code, which teaches the fundamental components of computer programming.
 (3)The Congressional App Challenge is an officially sanctioned competition to promote computer science education and demonstrate the value of coding to the next generation.
 (4)Computer Science majors earn 40 percent more than the average college graduates. (5)In 2016, China surpassed the United States in app store revenue.
 (6)The current extent of a Federal mobile app directory exists as a text list on a General Services Administration website.
 (b)Sense of CongressIt is the sense of Congress that— (1)computer science skills are critical to a burgeoning technology industry, and will provide high-quality jobs for America’s future workforce;
 (2)the Federal Government has an obligation to provide information and services through a means that meets the technology demands of our changing society; and
 (3)among other fields, computer programming jobs are a way to ensure America keeps the highest-quality jobs and remains a world economic leader.
				3.Federal Government website for apps
 (a)Establishment of websiteNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall establish a publicly available website that includes a database of Federal funding opportunities for the creation of apps, allows the public to download a Federal Government app that has been made available to the public, and includes the following:
 (1)A list of each funding source (including grants and prizes) for the creation and maintenance of Federal Government apps and how an applicant may apply for such funding, including resources such as grants.gov, challenge.gov, and the Small Business Innovation Research program.
 (2)The ability for the public to rate and review any such Federal Government app. (3)A page that prominently displays apps that have been recently updated or that receive a high user review average under paragraph (2).
 (4)A page that features Government projects that provide application developers with tools to improve private apps, such as data.gov and developer.epa.gov.
 (5)Resources for education and training related to the creation of apps. (6)A page that features outstanding, educational, computer science programs, determined by the Administrator of General Services and the Director of the National Science Foundation, and resources to replicate such programs.
 (b)Review and removal of outdated appsThe Administrator of General Services shall review any app for which an update has not been released in more than 2 years and shall remove any app from the website described in subsection (a) that is no longer functional or compatible.
 (c)App definedIn this section, the term app means a software application that enables the performance of a specific task that may be run on a computer, a mobile device, the Internet, or any other electronic device.
 4.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.